DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 27 JUN 2022.  The status of the claims is as follows:
Claims 1-4 and 9-10 are cancelled.
Claims 5-8 and 11-15 are pending.
Claim 5 is amended.
Claims 14 and 15 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra ‘635 (U.S. PGPub 2004/0043635).  Engineering Toolbox (https://www.engineeringtoolbox.com/hydrocarbon-boiling-melting-flash-autoignition-point-density-gravity-molweight-d_1966.html accessed online 03 JUN 2021, of record in the application) is used as evidence of material properties of alkenes and alkynes, specifically melting and boiling points thereof.  Neuman (https://chem.ucr.edu/sites/g/files/rcwecm2681/files/2019-10/Chapter10.pdf accessed online 21 MAR 2022, printout previously attached) is cited as evidence of the reaction of halides with alkenes.
Claim 5 – Vaartstra ‘635 discloses a method of forming a thin film (PG 0025, e.g. metal oxide; PG 0045, CVD and ALD processes which are specifically cited as forming thin layers) using a precursor solution for thin film deposition (PG 0041-0042), the method comprising:
Supplying the precursor solution into a chamber (PG 0045, precursor compounds are vaporized in a deposition chamber),
Wherein the precursor solution comprises
A functional solvent selected from among an alkene and an alkyne (PG 0042 broadly suggests C5-C10 unsaturated hydrocarbons; the solvent functions to dissolve the solute material); and
A metal halide dissolved in a functional solvent and existing as a liquid at room temperature (PG 0039, e.g. titanium tetrachloride; PG 0041, compounds of formula II (e.g. titanium tetrachloride) may be dissolved in organic solvents); and
Removing the reacted halogen ions from the chamber (PG 0055-0056, purging of chemisorption byproducts). 
Vaartstra ‘635 does not expressly teach or suggest the following limitations of Claim 5:
Wherein the functional solvent is selected from among a liquid alkene and a liquid alkyne.
Wherein the functional solvent dissolves a metal halide at room temperature.
Wherein the functional solvent is non-reactive with the metal halide.
Wherein the functional solvent is vaporized when supplied into the chamber.
Wherein the functional solvent reacts with halogen ions generated in the chamber.
Wherein a molar ratio of the metal halide and the functional solvent is 1:1 to 1:4.
Vaartstra ‘635 does not expressly disclose a combination of a metal halide in a liquid alkene or alkyne.  As discussed above, Vaartstra ‘635 discloses suitable metal halide components and suitable classes of compound for dissolving them.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Vaartstra ‘635 to select e.g. titanium tetrachloride and e.g. a C5-C10 linear unsaturated hydrocarbon for use in e.g. an ALD application, as Vaartstra ‘635 separately teaches the utility of these materials for forming a deposition precursor solution for ALD and CVD processes.  ALD processes are a known subset of CVD processes.  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  PG 0041 teaches the desire to avoid decomposition of precursors, which necessarily precludes the reaction of solvent and precursor.
Regarding selection of a particular liquid alkene or liquid alkyne, Engineering Toolbox discloses that 1-pentene through 1-decene (alkenes) and 1-pentyne through 1-decyne (alkynes) are liquid at room temperature.  1-pentene through 1-decene and 1-pentyne through 1-decyne are linear, unsaturated, C5-C10 hydrocarbons.  “Unsaturated”, “C5-C10”, “linear”, and “hydrocarbon” are all properties disclosed as generally or preferably suitable for solvents in the invention of Vaartstra ‘635 (PG 0042).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Vaartstra ‘635 to select e.g. 1-hexene, as a solvent for the metal compounds disclosed therein, e.g. titanium tetrachloride, as Vaartstra ‘635 teaches the utility of dissolving the precursors in solvent for CVD applications and provides general guidance as to what solvent materials would be suitable and Engineering Toolbox shows which preferred compounds from Vaartstra ‘635 would be liquids at room temperature and would be capable of vaporization in a reaction chamber.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  PG 0041 further discloses that the organic solvents are capable of being vaporized.
Regarding the reaction of the functional solvent with halogen ions, Vaartstra ‘635 PG 0042 discloses the preferable use of C5-C10 unsaturated hydrocarbons (e.g. alkenes and alkynes).  Neuman shows (Page 3) that alkenes react across a double bond to incorporate ions into the alkene and (Pages 6-7) that halogens are capable of breaking the double bond and would therefore react with alkene functional solvents.
Regarding the molar ratio of the metal halide and the functional solvent, generally, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  See further MPEP 2144.05(II)A.
Claim 6 – Vaartstra ‘635 renders obvious the method of Claim 5, but does not expressly teach or suggest wherein the supplying the precursor solution comprises supplying the precursor solution for the thin-film deposition in a manner in which the metal halide and the functional solvent are individually supplied into the chamber simultaneously.  Vaartstra ‘635 discloses that one or more precursor compounds are vaporized in a deposition chamber (PG 0045) and that the precursor compound can comprise e.g. titanium tetrachloride and e.g. 1-hexene (obvious to select these materials as discussed in the rejection of Claim 5).  If the precursor compound is vaporized in the deposition chamber, the precursor components necessarily must be introduced into the deposition chamber.  Regarding the particular sequence of introduction of the components of the precursor solution, it is well settled that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP 2144.04(IV)C.
Claim 7 - Vaartstra ‘635 renders obvious the method of Claim 5, but does not expressly teach or suggest wherein the supplying the precursor solution comprises supplying the precursor solution for the thin-film deposition in a manner in which the metal halide is supplied into the chamber and then the functional solvent is supplied into the chamber.  Vaartstra ‘635 discloses that one or more precursor compounds are vaporized in a deposition chamber (PG 0045) and that the precursor compound can comprise e.g. titanium tetrachloride and e.g. 1-hexene (obvious to select these materials as discussed in the rejection of Claim 5).  If the precursor compound is vaporized in the deposition chamber, the precursor components necessarily must be introduced into the deposition chamber.  Regarding the particular sequence of introduction of the components of the precursor solution, it is well settled that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP 2144.04(IV)C.
Claim 8 – Vaartstra ‘635 renders obvious the method of Claim 5, further comprising, after the supplying the precursor solution into the chamber:
Purging the chamber (PG 0053-0055, ALD deposition comprises purging between precursor introductions); and
Additionally supplying the functional solvent into the purged chamber (PG 0059, ALD comprises multiple deposition cycles; the second introduction of the precursor solution will contain functional solvent and will be supplied after a purge step as discussed above).
Claim 11 - Vaartstra ‘635 renders obvious the method of Claim 5, but does not expressly teach or suggest wherein the supplying the precursor solution comprises supplying the precursor solution for the thin-film deposition in a manner in which a mixture of the metal halide and the functional solvent is supplied into the chamber.  Vaartstra ‘635 discloses that one or more precursor compounds are vaporized in a deposition chamber (PG 0045) and that the precursor compound can comprise e.g. titanium tetrachloride and e.g. 1-hexene (obvious to select these materials as discussed in the rejection of Claim 5).  If the precursor compound is vaporized in the deposition chamber, the precursor components necessarily must be introduced into the deposition chamber.  Regarding the particular sequence of introduction of the components of the precursor solution, it is well settled that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP 2144.04(IV)C.
Claim 15 - Vaartstra ‘635 renders obvious the method of Claim 5, wherein the alkene is at least one selected from a linear alkene, and the alkyne is at least one selected from a linear alkyne (Vaartstra ‘635 PG 0042 broadly suggests C5-C10 unsaturated hydrocarbons; Engineering Toolbox discloses that 1-pentene through 1-decene (alkenes) and 1-pentyne through 1-decyne (alkynes) are liquid at room temperature.  1-pentene through 1-decene and 1-pentyne through 1-decyne are linear, unsaturated, C5-C10 hydrocarbons, and specifically alkenes and alkynes.  “Unsaturated”, “C5-C10”, “linear”, and “hydrocarbon” are all properties disclosed as generally or preferably suitable for solvents in the invention of Vaartstra ‘635 (PG 0042).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Vaartstra ‘635 to select e.g. 1-hexene or e.g. 1-hexyne as a solvent for the metal compounds disclosed therein, e.g. titanium tetrachloride, as Vaartstra ‘635 teaches the utility of dissolving the precursors in solvent for CVD applications and provides general guidance as to what solvent materials would be suitable and Engineering Toolbox shows which preferred compounds from Vaartstra ‘635 would be liquids at room temperature and would be capable of vaporization in a reaction chamber.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  Vaartstra ‘635 PG 0041 further discloses that the organic solvents are capable of being vaporized.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra ‘635 as applied to Claim 5 above, and further in view of Xu ‘148 (U.S. Patent 6,337,148).
Claim 12 – Vaartstra ‘635 renders obvious the method of claim 5 wherein the metal halide is titanium tetrachloride (Vaartstra ‘635 PG 0039), but does not expressly teach wherein the functional solvent is 1-hexene.  Examiner notes that Vaartstra ‘635 PG 0042 renders obvious C5-C10 linear unsaturated hydrocarbons; the simplest linear hexene is 1-hexene.  Xu ‘148 is drawn to liquid delivery CVD precursors (Abstract) and shows that 1-hexene is a known solvent for metal-containing CVD precursors (Column 7 Lines 5-8); Examiner notes that Xu ‘148 exemplifies copper precursors.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Vaartstra ‘635 to select 1-hexene as the functional solvent as suggested by Xu ‘148, as Vaartstra ‘635 renders linear hexenes obvious, 1-hexene is the simplest linear hexene, and Xu ‘148 shows that 1-hexene has solvent properties for liquid delivery metal CVD precursors.
Claim 14 - Vaartstra ‘635 / Xu ‘148 renders obvious the method of claim 12, but does not expressly teach or suggest where the molar ratio of the metal titanium tetrachloride and the 1-hexene is 1:2.  Regarding the molar ratio of the metal halide and the functional solvent, generally, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  See further MPEP 2144.05(II)A.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vaartstra ‘635 as applied to Claim 5 above, and further in view of Norman ‘754 (EP 0493754).
Claim 13 – Vaartstra ‘635 renders obvious the method of claim 5 wherein the metal halide is titanium tetrachloride (PG 0039), but does not expressly teach wherein the functional solvent is cyclopentene.  Examiner notes that Vaartstra ‘635 PG 0042 renders obvious C5-C10 cyclic unsaturated hydrocarbons; the simplest cyclic pentene is cyclopentene. Norman ‘754 is drawn to CVD precursors (Page 3 Lines 36-49) and desirably uses cyclopentene as a complexing solution to stabilize the metal-containing precursor for deposition (Page 4 Lines 15-35, specifically Line 32 for cyclopentene); Examiner notes that Norman ‘754 exemplifies copper precursors.  Complexing ligands necessarily solvate and stabilize the precursor material.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Vaartstra ‘635 to select cyclopentene as the functional solvent as suggested by Norman ‘754, as Vaartstra ‘635 renders cyclic pentenes obvious, cyclopentene is the simplest cyclic pentene, and Norman ‘754 shows that cyclopentene has solvent properties for metal CVD precursors.

Reference of Record
Examiner wishes to make Ma ‘038 (U.S. PGPub 2012/0295038) of record in the application.  This reference is not currently applied to any pending rejection.
Ma ‘038 is drawn to ALD processes (Abstract) using solution based precursors for the deposition process (Abstract, PG 0027).  Ma ‘038 teaches that an advantage of the use of solution-based precursors in ALD is that the process can be performed without particle contamination or thermal decomposition (PG 0027).

Response to Arguments
Applicant's arguments filed 27 JUN 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-10) that Vaartstra ‘635 does not recognize the technical problem addressed by the present application and therefore cannot provide the solution, and the advantages, of the method of the present application.  Examiner respectfully disagrees.
Applicant argues (Pages 7-8) that Vaartstra ‘635 is attempting to solve a different problem using a different solution.  Examiner respectfully disagrees, noting that Vaartstra ‘635 looks to solve the problem of introducing a precursor into a deposition chamber by using solvents to dissolve a precursor in a deposition process.  The claims as presented are introducing a precursor (metal halide) into a process with a vaporizable functional solvent capable of dissolving said precursor for use in a deposition process.  Therefore, Examiner maintains that Vaartstra ‘635 and the claimed invention address a same problem.  Applicant’s argument that Vaartstra ‘635 is addressing a different technical problem than that of the present invention (Page 8) is noted, but the totality of Vaartstra ‘635 still contains, and therefore renders obvious, the concept and use of solution based precursors in deposition processes.
Applicant argues (Page 8) that the solvent of Vaartstra ‘635 is optional and therefore cannot be used to justify selection of a solvent commensurate with the claims.  Examiner respectfully disagrees, noting that Vaartstra ’635 discloses the use of the alkenes or alkynes with metal halides as discussed above.
Applicant argues (Pages 8-10) that Vaartstra ‘635 does not recognize the solution to be obtained by the claimed invention and therefore cannot recognize the molar ratio of the metal halide to the solvent as a variable to be optimized.  Examiner respectfully notes that Vaartstra ‘635 recognizes that the solvent can be used in solvent dilution, where the molar concentration of the solvent controls the deposition process (PG 0041).  Vaartstra ‘635 therefore independently  recognizes that the concentration of solvent when used in the system affects the result of the deposition process; therefore, molar concentration of the solvent is properly considered a result-effective variable.
Applicant argues (Page 10) that Claims 6-8 and 11-15 depend from a patentable Claim 5 and are allowable for at least that reason.  Examiner notes that at the present time, Claim 5 is not held to be patentable and therefore Claims 6-8 and 11-15 cannot be held as patentable on that basis.
Applicant argues (Page 10) that Claims 6-8 and 11-15 may be patentable on their own merits.  Applicant's argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712  

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712